527 Pa. 525 (1991)
594 A.2d 307
Samuel C. HUTCHISON, Petitioner,
v.
Father Francis LUDDY, Bishop James Hogan, Monsignor Thomas Madden, Monsignor Roy F. Kline, Monsignor Paul Panza, Monsignor Ignatius Wadas, Diocese of Altoona-Johnstown, St. Mary's Catholic Church, Cardinal John Krol, and the Arch-Diocese of Philadelphia, Respondents.
Supreme Court of Pennsylvania.
Decided August 22, 1991.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is granted. The Order of Superior Court entered on August 27, 1990 at No. 339 Pittsburgh 1989, 398 Pa.Super. 505, 581 A.2d 578 is REVERSED insofar as it reversed the trial court's denial of Motion to Seal Record with respect to discovery. That Order was not final and, therefore, not appealable. Pugar v. Greco, 483 Pa. 68, 394 A.2d 542 (1978). See also Coopers *526 & Lybrand v. Livesay, 437 U.S. 463, 98 S. Ct. 2454, 57 L. Ed. 2d 351 (1978); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S. Ct. 1221, 93 L. Ed. 1528 (1949).
All other aspects of the Petition for Allowance of Appeal are hereby DENIED.